Citation Nr: 0838365	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  07-25 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for chronic myelogenous 
leukemia (CML).

4.  Entitlement to service connection for asbestosis as a 
result of asbestos exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1960 to 
March 1963.

This appeal to the  Board of Veterans' Appeals (Board) arises 
from on appeal of an October 2006 rating decision, in which 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida denied service connection for 
bilateral hearing loss, tinnitus, CML and asbestosis.  The 
veteran filed a notice of disagreement (NOD) in November 
2006, and the RO issued a statement of the case (SOC) later 
in July 2007.  Later, in July 2007, the veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals).  

In September 2008, the veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record. 

The  Board's decision addressing the claims for service 
connection veteran's claims for service connection for 
bilateral hearing loss, for tinnitus, and for CML is set 
forth below.  The claim for  service connection for 
asbestosis, as due to asbestos exposure, is addressed in the 
remand following the order; this matter is being remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is warranted.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim herein decided has been accomplished.

2.  Although the veteran has alleged experiencing significant 
in-service noise exposure, there is no evidence of hearing 
loss for several years after service, and the most persuasive 
opinion to address the question of whether there exists a 
nexus between alleged in-service noise exposure and the 
veteran's hearing loss is adverse to the claim.

3.  The first clinical evidence reflecting complaints of 
tinnitus was many years after service, and the most 
persuasive opinion indicates that the veteran's tinnitus is 
not related to service. 

4.  CML was not shown in service or for many years 
thereafter, .there is no medical evidence or opinion of a 
medical relationship, or nexus, between the diagnosed 
disability and service, to include exposure to chemicals such 
as trichloroethylene, and the only medical opinion to address 
the medical relationship between CML and service is not 
supportive of  the claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss are not met.  38 C.F.R. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 
(2008).

2.  The criteria for service connection for tinnitus are not 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008). 

3.  The criteria for service connection for CML are not met.   
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.  

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal,  a March 2006 pre-rating letter  provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate his claims for service connection.  
This letter also informed the veteran of what information and 
evidence must be submitted by the appellant and what 
information and evidence would be obtained by VA.  The March 
2006 VCAA letter also requested that the veteran submit any 
pertinent evidence in his possession (consistent with 
Pelegrini and the version of 38 C.F.R. § 3.159 then in 
effect).  The March 2006 rating decision reflects the initial 
adjudication of the claim after issuance of this letter.  
Hence, the March 2006 letter-which meets Pelegrini's content 
of notice requirements-also meets the VCAA's timing of 
notice requirement.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent medical 
evidence associated with the claims file consists of VA and 
private treatment records, and the reports of September 2006 
VA examinations.  Also of record and considered in connection 
with the appeal is the transcript of the veteran's September 
2008 RO hearing, along with various statements provided  by 
the veteran and his representative, on his behalf.  . 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any claim herein decided.  Consequently, 
any error in the sequence of events or content of the notice 
is not shown to prejudice the veteran or to have any effect 
on the appeal.  Any such error is deemed harmless and does 
not preclude appellate consideration of these matters,  at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998). 

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.            § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A.  Hearing Loss and Tinnitus

Specific to claims for service connection, impaired hearing 
is considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).

The veteran asserts that his exposure to loud noise while in 
service has caused the claimed bilateral hearing loss.  
Specifically, he asserts in-service noise exposure while 
repairing teletype machines while stationed in Germany.  He 
testified that he did not use hearing protection devices 
during his military service; and that he had constant 
bilateral tinnitus with onset during the Army.

The service treatment  records (STRs) reflect that the 
veteran was diagnosed with acute otitis media in May 1961 and 
August 1961.  The report of a January 1963 separation 
examination notes that the veteran reported a history of 
recurrent ear infections since coming into the Army.; 
however, the STRs reflect no complaints, findings, or 
diagnosis of tinnitus or hearing loss in either ear during 
the period of the veteran's active service.  The reports of 
the February 1960 entrance examination and January 1963 
separation examination reflect assessments of normal 
bilateral hearing, with a result of 15/15 for each ear using 
the whispered voice test.  

Additionally, the STRs include reports of two different 
hearing evaluations, neither of which show hearing loss in 
disability as defined by    § 3.385.  March 1960 audiometric 
testing revealed pure tone thresholds, in decibels, as 
follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
5
5
LEFT
0
0
0
5
0

January 1963 audiometric testing revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
-10
n/a
-5
LEFT
25
10
-5
n/a
-5


The Board notes, however, that the absence of in-service 
evidence of hearing loss is not fatal to a claim for service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Competent evidence of a current hearing loss 
disability (i.e., one meeting the requirements of section 
3.385, as noted above) and a medically sound basis for 
attributing such disability to service may serve as a basis 
for a grant of service connection for hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

A private treatment record dated January 2006 firsts reflect 
a diagnosis of mild to severe hearing loss, but offers no 
opinion as to the onset date or etiology of the veteran's 
hearing loss. 

At that time, private audiometric testing revealed pure tone 
thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
40
65
75
LEFT
25
25
40
65
80

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and of 84 percent in the left ear.

In February 2006 the veteran underwent an ears, nose and 
throat examination.  The private doctor stated that the 
veteran's tinnitus and sensorineural hearing loss were due to 
noise induced trauma while in active military duty.

During a September 2006 VA audiological evaluation, the 
examiner noted that the veteran's service medical records 
showed normal hearing and did not contain a diagnosis of 
tinnitus.  It was also noted that the veteran was exposed to 
acoustic trauma based on his military occupational specialty 
as a general crypto repairman.  

On authorized audiological evaluation in September 2006 pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
35
55
65
LEFT
30
30
35
60
80

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 84 percent in the left ear.

The examiner diagnosed  bilateral sensorineural hearing loss.  
The examiner concluded that it was less likely than not that 
the veteran's bilateral hearing loss was caused by or a 
result of a military nose exposure levels.  The examiner also 
stated that it was less likely than not that the veteran's 
bilateral tinnitus was not caused by or a result of military 
service.  The examiner stated that the veteran had a normal 
audiometric examination through induction to 1993. 

As noted above, the post-service evidence supports a finding 
of current hearing loss to an extent recognized as a 
disability, as defined by § 3.385, in each ear.   The veteran 
has complained of ringing in his ears (which he is competent 
to assert), but also has been diagnosed with bilateral 
tinnitus.

However, the veteran's claims for service connection for 
hearing loss and for tinnitus must be denied because the 
evidence does not support the existence of a medical nexus 
between either disability and service. 

Apart from the fact that no hearing loss was shown in service 
as indicated above, there also is no evidence of complaints, 
findings, or diagnosis of tinnitus.     The Board points out 
that passage of so many years between discharge from active 
service and the objective documentation of a claimed 
disability is a factor that tends to weigh against a claim 
for service connection.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000). 

Further, on question of whether there exists a medical nexus 
between service and current bilateral hearing loss  and/or  
tinnitus, the record reflects opposing opinions.  Assessment 
of the probative value of these opinions is necessary.  See, 
e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the 
responsibility of the Board to assess the credibility and 
weigh to be give the evidence) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-9333 (1992)). 

The only medical evidence that tends to support the veteran's 
claims is the February 2006 statement of the private ears, 
nose and throat specialist who stated that the veteran's 
tinnitus and sensorineural hearing loss were due to noise 
induced trauma while in active military duty.  However, the 
private doctor stated that he only reviewed the veteran's 
January 2006 audiogram -but not other pertinent evidence, to 
include STRs-and no rationale was provided for his opinion.  
Accordingly, this opinion is of little or no probative value. 

By contrast, the Board accords great probative value to the 
September 2006 VA examiner's opinion, and finds it to be 
dispositive of the question of whether, in fact, the 
veteran's bilateral hearing loss and for tinnitus are related 
to service.  Clearly, the September 2006 VA examiner reached 
his conclusion only after examination of the veteran, and 
review of the veteran's service and post-service records.  
Such review would, of necessity, also involve consideration 
of the veteran's reported history and assertions.  Moreover, 
the   rationale underlying the  opinion-that the veteran's 
audiometric testing results were normal from induction to 
1993-is reasonable and consistent with the evidence of 
record..

As the Board accords the September 2006 VA medical opinion 
more probative weight, it follows that the preponderance of 
the evidence is against a finding that current bilateral 
hearing loss and tinnitus are related to service.  See Hayes, 
5 Vet. App. at 69-70.  See also Guerrieri v. Brown, 4 Vet. 
App. 467, 470-471 (1993) (the probative value of medical 
evidence is based on the physician's knowledge and skill in 
analyzing the data, and the medical conclusion the physician 
reaches; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).

In addition to the medical evidence, the Board has considered 
the veteran's and his representative's oral and written 
assertions; however, none of this evidence provides a basis 
for allowance of either claim.  As indicated above, each 
claim turns on the matter of medical relationship, or 
etiology, between current disability and service-a  matter 
within the province of trained medical professionals.  See 
Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the 
veteran and his representative are not shown to be other than 
laypersons without the appropriate medical training and 
expertise, neither is competent to render a probative 
(persuasive) opinion on a medical matter.  See, e.g., Bostain 
v. West , 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Hence, the lay assertions in this regard have no probative 
value.  

For all the foregoing reasons, each claim for service 
connection must be denied.  In reaching the conclusion to 
deny each claim, the Board also has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as the preponderance of the evidence is against each claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 
56 (1990). 

B.  CML

In his testimony and various statements, the veteran asserts 
that service connection is warranted for CML because of his 
exposure to various chemicals, including trichloroethylene 
that he was exposed to while cleaning machines during his 
active duty.  The veteran submitted internet articles 
regarding trichloroethylene which noted that The 
International Agency for Research on Cancer (IARC) has 
determined that trichloroethylene is "probably carcinogenic 
to humans."

The veteran's STRs reflect no complaint or diagnosis of, or  
treatment, for any blood conditions, cancers or leukemia. 

VA treatment records show that the  veteran was first 
diagnosed with CML in November 2003, many years after his 
separation from active service.

During a September 2006 VA examination, the veteran reported 
that in his assignment as a cryptographic machine repairman, 
he used various chemicals to clean and repair the machines 
and equipment.  In 2003, he was diagnosed with CML and was 
placed on chemotherapy which continued to the present.  The 
examiner diagnosed the veteran with CML, stable on current 
treatment.  The examiner stated that it was not possible to 
state whether the veteran's leukemia is s related to exposure 
to trichloroethylene or other toxic exposures during military 
service without resorting to sheer speculation or assignment 
by remote possibility.

While the veteran asserts that his current CML is related to 
service, the Board finds that the medical evidence simply 
does not support this assertion. 

In this case, clinical evidence of the veteran's CML was not 
shown until 2003, almost 40 years after his discharge from 
active duty.   As indicated above, the passage of many years 
between discharge from active service and the objective 
documentation of a claimed disability is a factor that tends 
to weigh against the claim.  See Maxson,  230 F.3d  at 1333.

The only competent medical opinion to address the etiology of 
the veteran's CML disability does not support the claim.  As 
noted above,  the September 2006 VA examiner stated that he 
could not render a medical nexus opinion without  resorting 
to mere speculation as to whether the veteran's leukemia was 
related to exposure to trichloroethylene or other toxic 
exposures during military service.  Moreover, none of the 
competent medical evidence currently of record includes any 
contrary opinion (that is, one that actually supports the 
claim), and neither the veteran nor his representative has 
alluded to the existence of any such opinion.  In short, 
there simply is no competent medical opinion to support the 
claim.  

The Board also notes that the record presents no other basis 
of a grant of service connection  in this case.  The medical 
evidence indicates that the veteran's leukemia was manifested 
well outside the one-year presumptive period for certain 
chronic diseases.  See 38 C.F.R. § 3.307(a)(3)).  Moreover, 
while leukemia other than chronic lymphocytic leukemia is 
considered medically related to radiation-exposed veterans, 
here, the evidence does not indicate, that the appellant 
participated in a "radiation risk activity" with exposure 
identified under 38 C.F.R. § 3.309 (all of which involve 
either on-site participation in a test involving atmospheric 
detonation of a nuclear device, certain service at specified 
locations, or certain duties ).

Again, in adjudicating this claim, the Board has considered 
the veteran and his representative's oral and written 
assertions that his CML is related to the veteran's military 
service.  However, as indicated above, the claim turns on the 
medical matter of etiology, or medical relationship, between 
current disability and service-a matter about which neither 
the veteran nor his representative is shown to have the 
training and expertise to competently render an opinion on 
such a matter .  See Bostain, 11 Vet. App. at 127;  Routen,  
10 Vet. App. at 186.  Hence, the lay assertions in this 
regard have no probative value.

Under these circumstances, the Board finds that the claim for 
service connection for CML must be denied. In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as no competent, 
probative evidence supports the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert,  1 Vet. App.  at 53-56.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for CML is denied.



REMAND

The Board's review of the claims file reveals that further RO 
action on the claim for  service connection for asbestosis  
is warranted.

In this case, the veteran claims that he was exposed to 
asbestos while serving in the U.S. Army as a crypto repairman 
working on highly classified coding equipment.  As a result 
of this exposure, the veteran claims his breathing problems, 
diagnosed as asbestosis.  In an August 2000 letter, a private 
pulmonologist diagnosed the veteran with pulmonary asbestosis 
and asbestos-related pleural disease.  Additionally, the 
physician who prepared a November 2003 VA outpatient 
treatment record diagnosed the veteran with asbestosis. 

In cases involving asbestos exposure, the claim must be 
analyzed under VA administrative protocols.  Ennis v. Brown, 
4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 
(1993).  Although there is no specific statutory or 
regulatory guidance regarding claims for residuals of 
asbestos exposure, VA has several guidelines for compensation 
claims based on asbestos exposure.  M21-1, VBA Adjudication 
Procedure Manual M21-1 Manual Rewrite (M21-1 MR), Part IV, 
Subpart ii, Ch. 2, Section C, Topic 9 and Section H, Topic 29 
(Dec. 13, 2005).

Additionally, VA  must follow development procedures 
specifically applicable to asbestos-related claims.  Ashford 
v. Brown, 10 Vet. App. 120 (1997).  VA must determine whether 
military records demonstrate evidence of asbestos exposure 
during service; whether there was pre-service, post-service, 
occupational, or other asbestos exposure; and whether there 
is a relationship between asbestos exposure and the claimed 
disease.

The Board finds that the veteran's contentions regarding 
potential in-service exposure to asbestos while serving as a 
crypto repairman working on highly classified coding 
equipment are not implausible.  Some of the major occupations 
involving exposure to asbestos include mining, milling, work 
in shipyards, demolition of old buildings, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, etc.  As a 
crypto repairman, it is possible that the veteran was exposed 
to asbestos if he worked with military equipment as he claims 
as part of his military occupational specialty.  Therefore, 
for the purpose of this adjudication, the Board would concede 
the veteran may have been exposed to asbestos in service.  
However, mere exposure to a potentially harmful agent is 
insufficient to be eligible for VA disability benefits.  The 
question in a claim such as this is whether disabling harm 
ensued.  The medical evidence must show not only a currently 
diagnosed disability, but also a nexus, that is, a causal 
connection, between this current disability and the exposure 
to asbestos in service.  Hickson v. West, 12 Vet. App. 247 
(1999). 

However, the record includes no actual medical opinion 
addressing the medical relationship, if any, between current 
pulmonary disability and possible asbestos exposure in 
service.  Under these circumstances, the Board finds that VA 
examination and medical opinion-based on consideration of 
the veteran's documented medical history and assertions, and 
supported by fully stated rationale-is  needed to resolve 
the claim for service connection for asbestosis.  See 38 
U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2008), 38 C.F.R. § 
3.159(c)(4)(i) (2008); McLendon v. Nicholson, 20 Vet. App. 79 
(2006). 

Hence, the RO should arrange for the veteran to undergo VA 
respiratory/pulmonary examination, by a physician, at an 
appropriate VA medical facility.  The veteran is hereby 
advised that failure to report for the scheduled examination, 
without good cause, may well result in denial of the claim 
(as the original claim for service connection will be 
considered on the basis of the evidence of record).  See 38 
C.F.R. § 3.655 (2008).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member. Id. If the 
veteran fails to report for the scheduled examination, the RO 
must obtain and associate with the claims file (a) copy(ies) 
of any notice(s) of the date and time of the examination sent 
to the veteran by the pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should give the veteran another 
opportunity to present any additional information and/or 
evidence pertinent to the claim for service connection for 
asbestosis.  The RO's notice letter to the veteran should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2008) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
ensure that its letter to the veteran meets the requirements 
of Dingess/Hartman,  as regards the five elements of a claim 
for service connection-p particularly, disability rating and 
effective date-as  appropriate.

Further, to ensure that all due process requirements are met, 
the RO should also give the veteran another opportunity to 
present information and evidence pertinent to the claim 
remaining on appeal, notifying him that he has a full one-
year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 
2008) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-
year notice period).  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim for service connection for asbestosis. 

Accordingly, this matter is hereby  REMANDED to the RO, via  
the AMC, for the following action:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claim for service connection for 
asbestosis.  The RO should explain the 
type of evidence that is the veteran's 
ultimate responsibility to submit.

The RO should also ensure that its letter 
meets the requirements of 
Dingess/Hartman, (cited to above), as 
regards VA's assignment of disability 
ratings and effective dates, as 
appropriate.  The RO's letter should 
clearly explain to the veteran that he 
has a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  After all records and/or responses 
received are associated with the claims 
file, or, the time period for the 
veteran's response expires, the RO should 
arrange for the veteran to undergo VA 
respiratory/pulmonary examination, by an 
appropriate physician, at a VA medical 
facility.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the veteran, and 
the report of the examination should 
include discussion of the veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished (with all 
results made available to the requesting 
physician prior to the completion of his 
or her report) and all clinical findings 
should be reported in detail.

The physician should first indicate 
whether, in his opinion, the veteran has 
asbestosis.  If so, the examiner should 
offer an opinion, consistent with sound 
medical principles, as to whether it is 
at least as likely as not (i.e., there is 
a 50 percent or greater probability) that 
the veteran's asbestosis is the result of 
possible in-service asbestos exposure.  
In rendering such opinion, the examiner 
should consider and discuss any such in-
service asbestos exposure, as well as any 
pre- and post-service occupational 
exposure and past smoking history.

The physician should set forth all 
examination findings, together with the 
complete rationale for the opinions 
expressed, in a printed (typewritten) 
report 

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

5.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for 
service connection for asbestosis in 
light of all pertinent evidence and legal 
authority.

7.  If the benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration. 

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).


 Department of Veterans Affairs


